DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are Claim elements:
a parameter transmission module configured to transmit a DCI configuration parameter to a terminal device, wherein the DCI configuration parameter comprises information about time-frequency resources for the DCI and a valid duration for the DCI (claim 14)
a DCI transmission module configured to transmit the DCI to the terminal device (claim 14)
a parameter receiving module configured to receive a DCI configuration parameter at a terminal device, wherein the DCI configuration parameter comprises information about time-frequency resources for the DCI and a valid duration for the DCI (claim 20)
a DCI receiving module, configured to receive the DCI (claim 20)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1
1 recites the limitation "the DCI" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claim 8
Claim 8 recites the limitation "the DCI" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claim 14
Claim 14 recites the limitation "the DCI" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claim 20
Claim 20 recites the limitation "the DCI" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claim 14 and 20
Claim elements:
a parameter transmission module configured to transmit a DCI configuration parameter to a terminal device, wherein the DCI configuration parameter comprises information about time-frequency resources for the DCI and a valid duration for the DCI (claim 14)
a DCI transmission module configured to transmit the DCI to the terminal device (claim 14
a parameter receiving module configured to receive a DCI configuration parameter at a terminal device, wherein the DCI configuration parameter comprises information about time-frequency resources for the DCI and a valid duration for the DCI (claim 20)
a DCI receiving module, configured to receive the DCI (claim 20)
are a limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.
In the instant case, the Examiner assumes that the claim elements are computer-implemented means-plus-function limitation that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For a computer-implemented means-plus-function limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the corresponding structure must be a general purpose computer or microprocessor and the algorithm that transforms the general purpose computer or microprocessor to a special purpose computer programmed to perform the disclosed algorithm that performs the claimed function. However, the written description fails to clearly link or associate the disclosed structure, material, or acts (i.e. general purpose computer or microprocessor and algorithm) to the claimed functions such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions. 

Applicant may:

(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed functions without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In order to overcome the rejection of claim 14, the Examiner recommends amending claim 14 to:
An apparatus in a wireless communication system, the apparatus comprising: 
at least one processor configured to:
transmit a DCI configuration parameter to a terminal device, , wherein the DCI configuration parameter comprises information about time-frequency resources for DCI and a valid duration for the DCI; and 
transmit the DCI to the terminal device.

In order to overcome the rejection of claim 20, the Examiner recommends amending claim 20 to:

at least one processor configured to:
receive a DCI configuration parameter at a terminal device, wherein the DCI configuration parameter comprises information about time-frequency resources for DCI and a valid duration for the DCI; and 
receive the DCI.

In reference to claims 2-7, 9-13, and 15-19
Dependent claims 2-7, 9-13, and 15-19 are rejected because they depend on a rejected parent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-4, 6, 8-10, 12, 14-16, and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0341143) in view of WEBB et al. (US 2016/0345301).
-	In reference to claim 1
Yang et al. teaches a method performed by a network device (e.g. base station 110; Fig. 14 par. 0177) transmission in a wireless communication system (e.g. system of Fig. 14, par. 0176), the method comprising: 
transmitting a DCI configuration parameter (e.g. resource assignment bandwidth size; par. 0150) to a terminal device (e.g. UE 120; Fig. 14 par. 0177) wherein the DCI configuration parameter comprises information about time-frequency resources (i.e. symbols in time domain and subcarriers in the frequency domain comprise resource blocks; par. 0048) for DCI (e.g. DCI; par. 0050-0053); and 
transmitting DCI to the terminal device (e.g. base station transmits DCI to UE step 1120; Fig. 11 par. 0154).
Yang et al. does not teach wherein the DCI configuration parameter comprises a valid duration for the DCI configuration parameter.
WEBB et al. teaches a parameter comprises a validity period. (par. 0110)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the DCI configuration parameter of Yan et al. to include a valid duration for the DCI configuration parameter as suggested by WEBB et al. because it would reduce signaling by allowing the DCI configuration parameter to expire without further signaling from the network device.

-	In reference to claim 2, 9
The combination of Yang et al. and WEBB et al. teaches a system and method that covers substantially all limitations of the parent claim. Yang et al. teaches wherein the DCI configuration parameter comprises at least one of: a numerology to be used; a duration for a single DCI (e.g. DCI format size; par. 0157); and DCI occurrence occasions.

-	In reference to claim 3
The combination of Yang et al. and WEBB et al. teaches a system and method that covers substantially all limitations of the parent claim. Yang et al. teaches wherein the DCI configuration parameter comprises at least one of: a frequency domain resource unit (i.e. symbols in time domain and subcarriers in the frequency domain which comprise resource block; par. 0048); and a frequency hopping pattern.

-	In reference to claim 4, 16
The combination of Yang et al. and WEBB et al. teaches a system and method that covers substantially all limitations of the parent claim. Yang et al. teaches the transmitting DCI configuration parameter to a terminal device comprises transmitting the DCI configuration parameter to the terminal device by a higher layer signaling (e.g. RRC signaling; par. 0150, 0156-0157).
 
-	In reference to claim 6, 12
e.g. DCI scrambled with UE-specific RNTI; par. 0078-0080).

-	In reference to claim 8
Yang et al. teaches a method performed by a terminal device (e.g. UE 120; Fig. 14 par. 0177) in a wireless communication system (e.g. system of Fig. 14, par. 0176), the method comprising: 
receiving a DCI configuration parameter (e.g. receiving via RRC signaling resource assignment bandwidth size; par. 0150) wherein the DCI configuration parameter comprises information about time-frequency resources (i.e. symbols in time domain and subcarriers in the frequency domain comprise resource blocks; par. 0048)  
monitoring DCI (e.g. DCI; par. 0050-0053) within time-frequency resources (i.e. symbols in time domain and subcarriers in the frequency domain comprise resource blocks; par. 0048) indicated by the DCI configuration parameter at the terminal device (e.g. UE monitors DCI from base station; Fig. 12 par. 0155).
Yang et al. does not teach wherein the DCI configuration parameter comprises a valid duration for monitoring the DCI configuration parameter.
par. 0110)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the DCI configuration parameter of Yan et al. to include a valid duration for monitoring the DCI configuration parameter as suggested by WEBB et al. because it would reduce signaling by allowing the DCI configuration parameter to expire without further signaling from the network device.

-	In reference to claim 10
The combination of Yang et al. and WEBB et al. teaches a system and method that covers substantially all limitations of the parent claim. Yang et al. teaches the receiving DCI configuration parameter comprises receiving the DCI configuration parameter in a higher layer signaling (e.g. RRC signaling; par. 0150, 0156-0157).

-	In reference to claim 14
Yang et al. teaches an apparatus (e.g. base station 110; Fig. 14 par. 0177) in a wireless communication system (e.g. system of Fig. 14, par. 0176), the apparatus comprising: at least one processor (e.g. processor; par. 0178, 0181) configured to:
transmit a DCI configuration parameter (e.g. resource assignment bandwidth size; par. 0150) to a terminal device (e.g. UE 120; Fig. 14 par. 0177) wherein the DCI configuration parameter comprises information about time-frequency resources (i.e. symbols in time domain and subcarriers in the frequency domain comprise resource blocks; par. 0048) for DCI (e.g. DCI; par. 0050-0053); and 
transmit DCI to the terminal device (e.g. base station transmits DCI to UE step 1120; Fig. 11 par. 0154).
Yang et al. does not teach wherein the DCI configuration parameter comprises a valid duration for the DCI configuration parameter.
WEBB et al. teaches a parameter comprises a valid duration. (par. 0110)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the DCI configuration parameter of Yan et al. to include a valid duration for the DCI configuration parameter as suggested by WEBB et al. because it would reduce signaling by allowing the DCI configuration parameter to expire without further signaling from the apparatus.

-	In reference to claim 15
The combination of Yang et al. and WEBB et al. teaches a system and method that covers substantially all limitations of the parent claim. Yang et al. teaches wherein the DCI configuration parameter comprises at least one of: a numerology to be used; a duration for a single DCI (e.g. DCI format size; par. 0157); and DCI occurrence occasions; a frequency domain resource unit (i.e. symbols in time domain and subcarriers in the frequency domain which comprise resource block; par. 0048); and a frequency hopping pattern.

-	In reference to claim 20
e.g. UE 120; Fig. 14 par. 0177) in a wireless communication system (e.g. system of Fig. 14, par. 0176), the apparatus comprising: at least one processor (e.g. processor; par. 0178, 0181) configured to:
Receive a DCI configuration parameter (e.g. receiving via RRC signaling resource assignment bandwidth size; par. 0150) at terminal device wherein the DCI configuration parameter comprises information about time-frequency resources (i.e. symbols in time domain and subcarriers in the frequency domain comprise resource blocks; par. 0048) for the DCI and 
Receive DCI (e.g. DCI; par. 0050-0053) within time-frequency resources (i.e. symbols in time domain and subcarriers in the frequency domain comprise resource blocks; par. 0048) indicated by the DCI configuration parameter at the terminal device (e.g. UE monitors DCI from base station; Fig. 12 par. 0155).
Yang et al. does not teach wherein the DCI configuration parameter comprises a valid duration for monitoring the DCI configuration parameter.
WEBB et al. teaches a parameter comprises a valid duration for monitoring. (par. 0110)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the DCI configuration parameter of Yan et al. to include a valid duration for monitoring the DCI configuration parameter as suggested by WEBB et al. because it would reduce signaling by allowing the DCI configuration parameter to expire without further signaling from the network device.

Claims 5, 11, and 17-18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0341143) in view of WEBB et al. (US 2016/0345301), as applied to the parent claim, and further in view of Kowalski et al. (US 2018/0019794)
-	In reference to claim 5, 11, and 17-18
The combination of Yang et al. and WEBB et al. teaches a system and method that covers substantially all limitations of the parent claim
The combination of Yang et al. and WEBB et al.does not teach transmitting/receiving DCI configuration parameter comprises transmitting/receiving the DCI configuration parameter dynamically in another DCI.
Kowalski et al. teaches transmitting/receiving DCI configuration parameter comprises transmitting/receiving a DCI configuration parameter dynamically in another DCI with a larger periodicity than the DCI. (par. 0180-0183)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitting/receiving DCI configuration parameter of the combination of Yang et al. and WEBB et al. to include transmitting/receiving the DCI configuration parameter dynamically in another DCI with a larger periodicity than the DCI as suggested by Kowalski et al. because it allows the DCI configuration parameter to be communicated without using higher layer signaling.

Allowable Subject Matter
7, 13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the new ground.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2014/0004857 teaches downlink control information may comprise a validity time par. 0113
US 2017/0230994 teaches first DCI may include information about the second DCI in a second TTI of a second time length shorter than the first time length.
US 2018/0092073 teaches monitor a second PDCCH with a second DCI format in a valid duration

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/           Primary Examiner, Art Unit 2466